Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to the communication filed on 12/10/2020. Currently claims 1-26 are pending in the application, with claims 1-4, and 8-19 withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 20, and 26 are rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2017/0038677 A1, published on Feb 9, 2017, by a different inventive entity), hereafter, referred to as “Sato”, in view of Tadashi et al. (WO 2016-152600 A1), hereafter, referred to as “Tadashi”, in view of Nakahashi et al. (US Patent Application Publication Number 2013/0033545 A1), hereafter, referred to as “Nakahashi”.

Regarding claim 5, Sato teaches in Fig. 1G a method of manufacturing a template, comprising the step of preparing a base body having a first surface and a second surface as shown in the figure. Sato teaches the first surface that corresponds to element 7 comprising the uneven pattern. Sato also teaches that the second surface comprises of the element 6 comprises of a film, and the second surface plane crosses the first surface plane. Sato teaches that the template (element 8) is formed from quartz glass (equivalent to silicon oxide) (para. [0005] on which the uneven patterns are formed on the upper surface which is later transferred to the substrate as part of pattern transferring process.

Sato further discloses that at a time point when the upper surface of the mesa portion of the template is pressed to the resist, and the resist having flexibility, and because the resist also has a high wettability on the surface of the quartz glass; as the template is separated from the resist after the resist has cured, the resist that has climbed up the side surface of the mesa portion, remains adhering to the side surface. Accordingly, when processing for pressing the template to the resist is repeated, the amount of the resist that adheres to the side surface of the mesa portion gradually increases. After a while, the resist falls on the wafer at unintended 

But Sato fails to teach the formation of film (second film) including at least one of a phosphonic acid or a phosphonic acid compound, the phosphonic acid including fluoroalkyl, the phosphonic acid compound including fluoroalkyl.  However, Tadashi teaches a resin composition for forming a layer, which is capable of mold releasability, when a mold is separated from a cured product layer of photo curable composition (abstract). Tadashi also teaches that the mold release agent has at least one group selected from among ionic groups and silane coupling groups and a solvent (abstract), where the ionic group is a carboxyl group, a phosphoric acid group, a phosphonic acid group, a sulfonic acid group, a tertiary amino group, or a quaternary ammonium group (claim 3). Tadashi also teaches that the ionic group and the silane coupling group in the “releasing agent having a group containing a fluorine atom” have the same meaning as the above-mentioned ionic group and silane coupling group (page 22, 2nd paragraph), and also the use of fluoroalkyls (page 23, 1st paragraph). Tadashi further teaches that the use of this process results in an improved mold releasability (abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Tadashi and substitute the film containing silicon, carbon, and fluorine with that of film that includes at least one of a phosphonic acid or a phosphonic acid compound and the fluoroalkyls, because that would provide predictable 

But Sato and Tadashi fail to explicitly teach that the formation of an aluminum oxide layer (first film) as an intermediate layer on top of which the resist repellent film layer is formed. However, Nakahashi teaches to use an aluminum oxide layer as foundation layer for a fluorinated water-repellent layer (abstract) in a liquid discharging nozzle system. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Nakahashi, and combine the use of foundation layer and deposit a layer of aluminum oxide, before the resist-repellent layer is deposited, because that would provide a strong base foundation layer and make the overall combination more rigid and robust (KSR Rationale A, MPEP 2143). Since the references deal with water, and polymer repellent layers, one would have reasonable expectation of success from the combination.

Regarding claim 20, and 26, Tadashi teaches the use of phosphoric acid or phosphonic acid as an ionic group component of the release agent (resist repellant) underlayer (claim 2 and 3). As has been explained in the rejection of claim 5, the release underlayer is formed on the aluminum oxide foundation layer.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention that the aluminum oxide is boned to the phosphoric acid or the phosphonic acid compound, because that would ensure a robust template structure. 
Claims 6-7 are rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2017/0038677 A1), in view of Tadashi et al. (WO 2016-152600 A1), in view of Nakahashi et al. (US Patent Application Publication Number 2013/0033545 A1), in view of Nayar et al. (Priyanka Nayar et al.: “Structural, optical and mechanical properties of amorphous and crystalline alumina thin films”, Thin Solid Films, 568 (2014) Page 19-24), hereafter, referred to as “Nayar”.

Regarding claim 6, Sato, Tadashi and Nakahashi together teach a method of manufacturing a template with improved mold releasability. Nakahashi teaches to use an aluminum oxide layer as foundation layer for a fluorinated water-repellent layer that is part of the template system. But Sato, Tadashi and Nakahashi, either alone or in combination fail to teach the aluminum oxide layer is heated so that at least a portion of the film includes a crystal form. However, Nayar teaches that as heat treatment is performed on the aluminum oxide (alumina) film, the film converts from an amorphous phase to a crystalline phase, and as deposited film which has a hardness of 5 to 8GPa increases to a hardness 11 to 12 GPa in the crystalline phase (abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Nayar, and use a known technique of heating (heat treatment) to transform at least a portion of the film to crystalline state, and to increase the hardness of the aluminum oxide film, which is an obvious improvement of the process (KSR Rationale C, MPEP 2143) by making it stronger and robust. Since the reference deal with improving the property of a layer (film) using a commonly used 

Regarding claim 7, Tadashi teaches that the use of phosphonic acid group (claim 3) with the silane coupling group (abstract) involves heating the applied under-layer (claim 13). It would have been obvious to any ordinary artisan that the heating would result in a bonding between the foundation layer of aluminum oxide and resist-repellant layer. Nakahashi also teaches the existence of chemical bond between the resist-repellant layer and the underlying foundation layer (para. [0079]).

Claim 21 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2017/0038677 A1, published on Feb 9, 2017, by a different inventive entity), in view of Tadashi et al. (WO 2016-152600 A1), in view of Nakahashi et al. (US Patent Application Publication Number 2013/0033545 A1), in view of Heidari et al. (US Patent Application Publication Number 2007/0212522 A1), hereafter, referred to as “Heidari”.

Regarding claim 21, Tadashi teaches the use of phosphoric acid or phosphonic acid as a ionic group component of the release agent (resist repellant) underlayer (claim 2 and 3). As has been explained in the rejection of claim 5, the release underlayer is formed on the aluminum oxide foundation layer. But Sato, Tadashi, and Nakahashi fail to explicitly teach that the phosphoric acid or phosphonic acid compound forms a monolayer.  However, Heidari teaches that the release layer (anti-adhesion layer) is obtained by e.g. providing a self-assembled 

Claims 22-25 are rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2017/0038677 A1, published on Feb 9, 2017, by a different inventive entity), in view of Tadashi et al. (WO 2016-152600 A1), in view of Nakahashi et al. (US Patent Application Publication Number 2013/0033545 A1), in view of Hazel et al. (US Patent Application Publication Number 2006/0280962 A1), hereafter, referred to as “Hazel”.


Regarding claims 22-25, Sato, Tadashi and Nakahashi together teach a method of manufacturing a template with improved mold releasability.  But Sato, Tadashi and Nakahashi fail to explicitly teach the formation of an intermediate film (layer) between the base body of quartz and the first film of alumina. However, Hazel teaches in Fig. 1, a coating system that is a compositionally-graded thermal/environmental barrier coating (T/EBC) system that includes an Si-containing substrate and the intermediate layer and a thermal-insulating top coat overlying the intermediate layer (abstract). The intermediate layer provides environmental protection to the silicon-containing substrate, and has a coefficient of thermal expansion between that of the top coat and that of the inner layer so as to serve as a transition layer there-between (abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Hazel, and combine the concept of intermediate layer to the coating system, because that layer would provide environmental protection to the silicon-containing substrate, and with a coefficient of thermal expansion between that of the alumina layer and that of the inner substrate material, it would serve as a transition layer there-between (KSR Rationale A, MPEP 2143). It would also have been obvious to any ordinary artisan that the intermediate layer would include silicon because the base layer is quartz (silicon dioxide), and therefore, inclusion of silicon in the film would provide a composition that would be beneficial as a transition layer between the silicon dioxide and alumina (aluminum dioxide) having coefficient of thermal expansion that would be in between the silicon dioxide and alumina layers.  It would also have been obvious that silicon would be selected from crystalline silicon, polycrystalline silicon, microcrystalline silicon, and amorphous silicon, because these all are some form of silicon.  It would also further be obvious to any ordinary artisan that the intermediate layer would be physically in contact with the aluminum oxide layer, because the aluminum oxide layer is deposited on top of the intermediate layer during the template fabrication process.  
Responses to Arguments

Applicant’s argument filed on 12/10/2020 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 5 has been considered, but is not persuasive.  Applicant first argument (page 10) is that since Sato discloses that "[t]he
SiCFn film 6 has excellent water repellency and oil repellency." Id. Therefore, a person
of ordinary skill in the art would not have had any motivation to modify Sato to improve water repellency and oil repellency of the imprint template 8.  However, as explained in the rejection section, the examiner recognizes Sato’s teaching by stating in the OA (page 4) that, “Sato teaches the forming of a film (element 6) containing silicon, carbon, and fluorine is formed on the surface of the side wall portion that has excellent water repellency and oil repellency (equivalent to polymer resist repellency) so that resist would not adhere.” Thereafter,  the examiner uses the KSR Rationale B (MPEP 2143) by stating that “it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Tadashi and substitute the film containing silicon, carbon, and fluorine with that of film that includes at least one of a phosphonic acid or a phosphonic acid compound and the fluoroalkyls, because that would provide predictable results by using a process of improved mold releasability, which is a vaild substitution rationale based on case law.  Applicant also argues (page 11) that since Tadashi discloses a resin composition for forming an underlayer film capable of improving mold releasability when a mold is separated from a cured product layer of a photo-curable composition, therefore, the teaching would not be applicable onto the surface of the mold. However, the examiner takes the position that use of mold releasing agent is very 

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion

Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742